UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: October 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number:333-164633 PHOTOAMIGO, INC. (Exact Name of Registrant as Specified in its Charter) NEVADA 20-5422795 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification Number) 2532 Foothill Road, Santa Barbara, CA. 93105 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number including area code:(805) 965-0699 Former name, former address, and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by checkmark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesxNo o State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:3,012,000 shares of common stock outstanding as of March 17, 2014. PHOTOAMIGO, INC. Index Part I - FINANCIAL INFORMATION Page Item 1. Financial Statements Balance Sheets as of October 31, 2013 (unaudited) and July 31, 2013 (audited) 3 Statements of Operations (unaudited) for the three month periods ended October 31, 2013 and 2012, and for the period from Inception (April 2, 2008) to October 31, 2013 4 Statement of Changes in Stockholders’ Equity (Deficit)for the period from Inception (April 2, 2008) to October 31, 2013 5 Statements of Cash Flows (unaudited) for the three month periods ended October 31, 2013 and 2012, and for the period from Inception (April 2, 2008) to October 31, 2013 6 Notes to Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis or Plan of Operation 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 Part II - OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 16 2 PHOTOAMIGO, INC. (A Development Stage Company) BALANCE SHEETS October 31, 2013 (unaudited) July 31, 2013 (audited) ASSETS Current assets: Cash and cash equivalents $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Advances from officer Total current liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock - $0.001 par value,5,000,000 shares authorized: No shares issued or outstanding - - Common stock - $0.001 par value, 100,000,000 shares authorized: 3,012,000 shares issued and outstanding Additional paid-in capital (Deficit) accumulatedduring the development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited financial statements. 3 PHOTOAMIGO, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS for the three month periodsended October 31, 2013 and 2012, and for the period from Inception (April 2, 2008) to October 31, 2013 (unaudited) Three Months ended October 31, 2013 Three Months ended October 31, 2012 From Inception (April 2, 2008) to October 31, 2013 Revenues $
